70 F.3d 1253
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Cesar Ramon ROBLES, Defendant, Appellant.
No. 95-1087.
United States Court of Appeals, First Circuit.
Nov. 21, 1995.

Joel D. Landry on brief for appellant.
Sheldon Whitehouse, United States Attorney, and Zechariah Chafee, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
In this appeal, Cesar Roman Robles challenges the district court's denial of his motion to dismiss his indictment for having illegally reentered this country after having been deported.  See 8 U.S.C. Sec. 1326.  We affirm essentially for the reasons given in the district court's order, finding Robles' appellate arguments to be without merit.  See Loc.  R. 27.1.


2
Affirmed.